Exhibit 10.6

SARA LEE CORPORATION

EXECUTIVE MANAGEMENT LONG-TERM INCENTIVE PROGRAM

(FY07-09 EMLTIP [or the “Program”])

Grant Notice and Agreement

 

--------------------------------------------------------------------------------

(“Participant”)

This Performance-Based Restricted Stock Unit (PSU) Grant Notice and Agreement
made this August 31, 2006 (“Award Date”), by Sara Lee Corporation, a Maryland
corporation (“Company”) to Participant is evidence of an award made under the
Sara Lee Corporation 1998 Long-Term Incentive Stock Plan (“Plan”) which is
incorporated into this Grant Notice and Agreement by reference. A copy of the
Plan and the “Program Description” have been provided to the Participant and are
also available from the Sara Lee Corporate Compensation Department.

1. Performance-Based Restricted Stock Unit Award. Subject to the restrictions,
limitations, terms and conditions specified in the FY07-09 EMLTIP Program
Description, the Plan and this Grant Notice and Agreement, the Company hereby
awards to the Participant as of the Award Date

             Performance Stock Units (PSUs)

which are considered Stock Awards under the Plan. These PSUs will remain
restricted until the Vesting Date. The vesting of this award is based both upon
the Participant’s continued service and the Company’s performance during the
Performance Cycle, as detailed in the Program Description, and therefore the
actual number of PSUs ultimately released, if any, is determined at the end of
the Performance Cycle. Prior to the Vesting Date, the PSUs are not transferable
by the Participant by means of sale, assignment, exchange, pledge, or otherwise.

Acceptance of Terms and Conditions. By electronically acknowledging and
accepting this Award, the Participant agrees to be bound by the terms and
conditions contained in this Grant Notice and Agreement, the Plan and the
Program and any and all conditions established by the Company in connection with
Awards issued under the Plan and the Program, and understands that this Award
neither confers any legal or equitable right (other than those rights
constituting the Award itself) against the Company directly or indirectly, nor
does it give rise to any cause of action at law or in equity against the
Company. In order to vest in the Award described in this Grant Notice and
Agreement, the Participant must have accepted this Award.

2. Dividend Equivalents. Subject to the restrictions, limitations and conditions
as described in the Plan and the Program, Dividend Equivalents payable on the
PSUs will be accrued on behalf of the Participant at the time that dividends are
otherwise paid to owners of Sara Lee Corporation common stock.

3. Distribution of the Award. If the distribution is subject to tax withholding,
such taxes will be settled by withholding cash and/or a number of shares with a
market value not less than the amount of such taxes. Any cash from Dividend
Equivalents remaining after withholding taxes are paid will be paid in cash to
the Participant. The net number of shares of Sara Lee Corporation stock to be
distributed will be delivered to the Participant’s electronic stock plan account
as soon as practicable after the Vesting Date. If withholding of taxes is not
required, none will be taken and the gross number of shares will be distributed.
The Participant is personally responsible for the proper reporting and payment
of all taxes related to this distribution.

4. Election to Defer Distribution. If the distribution is subject to U.S. tax
law, the Participant may elect to defer the distribution of the PSUs. Such
election must be received by the Company in the form required by the Company no
later than 12 months prior to the Vesting Date and is contingent upon the
Company’s allowing deferrals into the Sara Lee Corporation Executive Deferred
Compensation Plan at that time. The deferral, if elected, will result in the
transfer of the PSUs into the Company’s Executive Deferred Compensation Plan’s
Stock Equivalent Fund in effect at the time the PSUs would have otherwise been
distributed. The Executive Deferred Compensation



--------------------------------------------------------------------------------

Plan rules will govern the administration of this Award beginning on the date
the PSUs are credited to the Executive Deferred Compensation Plan.

5. Death, Total Disability or Retirement. If the Participant ceases active
employment with the Company, because of the Participant’s death or permanent and
total disability (as defined under the appropriate disability benefit plan, if
applicable), the Award will continue to vest and be distributed to the
Participant’s estate at the same time as it is to other Participants. In the
case of the Participant’s attaining age 55 or older and, if the Participant has
at least 10 years of service with the Company when the Participant’s employment
terminates or attains age 65, regardless of service, the Award will continue to
vest after the Participant’s termination. These provisions apply only to Awards
under this grant; other types of Awards may have different provisions.

6. Involuntary Termination, Voluntary Termination and Non-Severance Event
Termination. The following provisions apply only to the Award granted herein;
other types of Awards may have different provisions

(a) Involuntary Termination. If the Participant’s employment with the Company is
terminated and the Participant is eligible to receive severance benefits under
the Sara Lee Corporation Severance Plan for Corporate Officers, the Severance
Pay Plan, the Severance Pay Plan for Executives, the Severance Pay Plan for
Certain Events or any other written severance plan of the Company (collectively,
a “Severance Event Termination”), the Participant must have completed at least
twelve full months of active service during the Performance Cycle to be eligible
to receive a pro-rated distribution based upon the Participant’s active service
and the Company’s performance results. If the twelve months of active service
requirement is not met, all the PSUs under this grant will be canceled.

In the event the Participant’s employment with the Company is terminated as a
result of the sale, closing or spin-off of a division, business unit, segment or
other component of the Company, PSUs will continue to vest during the
Performance Cycle and are subject to pro-ration only for performance results.
This provision does not apply with respect to any transaction that would be
considered a Change of Control as defined in Article X of the Plan.

(b) Voluntary Termination and Non-Severance Event Termination. If the
Participant’s employment terminates for reasons other than those described above
(i.e., the Participant voluntarily terminates employment with the Company or the
Participant’s employment is terminated by the Company and the Participant is not
eligible for severance pay under any of the Company’s severance plans), then
this Award shall be canceled on the date of the Participant’s termination of
employment.

7. Forfeiture. Notwithstanding anything contained in this Agreement to the
contrary, if the Participant engages in any activity inimical, contrary or
harmful to the interests of the Company, including but not limited to:
(1) competing, directly or indirectly (either as owner, employee or agent), with
any of the businesses of the Company, (2) violating any Company policies,
(3) soliciting any present or future employees or customers of the Company to
terminate such employment or business relationship(s) with the Company,
(4) disclosing or misusing any confidential information regarding the Company,
or (5) participating in any activity not approved by the Board of Directors
which could reasonably be foreseen as contributing to or resulting in a Change
of Control of the Company (as defined in the Plan) (such activities to be
collectively referred to as “wrongful conduct”), then (i) this Award, to the
extent it remains restricted, shall terminate automatically on the date on which
the Participant first engaged in such wrongful conduct, (ii) if the misconduct
occurred within six months of a PSU Vesting Date, the Participant shall pay to
the Company in cash any financial gain the Participant realized from the vesting
of the PSU, and (iii) if the misconduct occurred after the PSU has been deferred
in the Sara Lee Corporation Executive Deferred Compensation Plan and prior to
the deferred Vesting Date, if applicable, the Participant shall forfeit the
deferred PSU and this Award shall terminate automatically on the date on which
the Participant first engaged in such wrongful conduct. For purposes of this
section, financial gain shall equal, the fair market value of the Common Stock
on the Vesting Date, multiplied by the number of PSUs actually distributed
pursuant to this Award, reduced by any taxes paid in countries other than the
United States (which taxes are not otherwise eligible for refund from the taxing
authorities). By accepting this PSU, the Participant consents to and authorizes
the Company to deduct from any amounts payable by the Company to the
Participant, any amounts the Participant owes to the Company

 

2



--------------------------------------------------------------------------------

under this section. This right of set-off is in addition to any other remedies
the Company may have against the Participant for breach of this Agreement.

8. Rights as a Stockholder. The Participant will have no rights as a stockholder
with respect to any PSUs until and unless ownership of such PSUs have been
transferred to the Participant.

9. Conformity with the Plan. This award is intended to conform in all respects
with, and is subject to, all applicable provisions of the Plan. Any
inconsistencies between this Grant Notice and Agreement, the Plan or the Program
will be resolved in accordance with the terms of the Plan. By the Participant’s
acceptance of this Grant Notice and Agreement, the Participant agrees to be
bound by all of the terms of this Grant Notice and Agreement, the Plan and the
Program.

10. Interpretations. Any dispute, disagreement or question which arises under,
or as a result of, or in any way relates to the Participant’s interpretation,
construction or application of the Plan, this Grant Notice and Agreement or the
Program will be determined and resolved by the Compensation and Employee
Benefits Committee of the Company’s Board of Directors (“Committee”). Such
determination or resolution by the Committee will be final, binding and
conclusive for all purposes.

11. Employment Rights. Nothing in the Plan, this Grant Notice and Agreement or
the Program confers on any Participant any right to continue in the employ of
the Company or in any way affects the Company’s right to terminate the
Participant’s employment without prior notice any time for any reason.

12. Consent to Transfer Personal Data. By accepting this Award, the Participant
voluntarily acknowledges and consents to the collection, use, processing and
transfer of personal data as described in this paragraph. You are not obliged to
consent to such collection, use, processing and transfer of personal data.
However, failure to provide the consent may affect your ability to participate
in the Plan. The Company holds certain personal information about the
Participant, that may include the Participant’s name, home address and telephone
number, fax number, email address, family size, marital status, sex, beneficiary
information, emergency contacts, passport/visa information, age, language
skills, drivers license information, date of birth, birth certificate, social
security number or other employee identification number, nationality, curriculum
vitae, resume, wage history, employment references, job title, employment or
severance contract, current wage and benefit information, personal bank account
number, tax-related information, plan or benefit enrollment forms and elections,
option or benefit statements, any shares of stock or directorships in the
Company, details of all options or any other entitlements to shares of stock
awarded, canceled, purchased, vested, unvested or outstanding in the
Participant’s favor, for the purpose of managing and administering the Plan
(“Data”). The Company and/or its Subsidiaries will transfer Data amongst
themselves as necessary for the purpose of implementation, administration and
management of the Participant’s participation in the Plan, and the Company may
further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan or Program. These
recipients may be located throughout the world, including the United States. The
Participant authorizes them to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing the Participant’s participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of shares of stock on
the Participant’s behalf to a broker or other third party with whom the
Participant may elect to deposit any shares of stock acquired pursuant to the
Plan. The Participant may, at any time, review Data, require any necessary
amendments to it or withdraw the consents herein in writing by contacting the
Company; however, withdrawing consent may affect the Participant’s ability to
participate in the Plan.

13. Miscellaneous.

(a) Modification. This PSU grant is documented by the minutes of the Committee
and or as approved by the CEO for non-corporate officers, which records are the
final determinant of the number of PSUs granted and the conditions of this
grant. The Committee may amend or modify this PSU grant in any manner to the
extent that the Committee would have had the authority under the Plan initially
to grant such PSUs, provided that no such amendment or modification shall impair
the Participant’s rights under this Agreement without the Participant’s consent.
Except as in accordance with the two immediately preceding sentences and
paragraph 13, this Agreement may be amended, modified or supplemented only by an
instrument in writing signed by both parties hereto.

 

3



--------------------------------------------------------------------------------

(b) Governing Law. All matters regarding or affecting the relationship of the
Company and its stockholders shall be governed by the General Corporation Law of
the State of Maryland. All other matters arising under this Agreement shall be
governed by the internal laws of the State of Illinois, including matters of
validity, construction and interpretation. The Participant and the Company agree
that all claims in respect of any action or proceeding arising out of or
relating to this Agreement shall be heard or determined in any state or federal
court sitting in Chicago, Illinois, and the Participant agrees to submit to the
jurisdiction of such courts, to bring all such actions or proceedings in such
courts and to waive any defense of inconvenient forum to such actions or
proceedings. A final judgment in any action or proceeding so brought shall be
conclusive and may be enforced in any manner provided by law.

(c) Successors and Assigns. Except as otherwise provided herein, this Agreement
will bind and inure to the benefit of the respective successors and permitted
assigns of the parties hereto whether so expressed or not.

(d) Severability. Whenever feasible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

14. Amendment. Notwithstanding anything in the Plan, the Program or this Grant
Notice and Agreement to the contrary, this award may be amended by the Company
without the consent of the Participant, including but not limited to
modifications to any of the rights granted to the Participant under this award,
at such time and in such manner as the Company may consider necessary or
desirable to reflect changes in law.

 

4